Citation Nr: 0617309	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  04-19 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to reinstatement of death benefits eligibility 
for S. as a helpless child based upon termination of marital 
relationship.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from December 1959 to July 
1961.  He died in May 1977.  The appellant is the custodian 
of the veteran's adult child.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.


FINDINGS OF FACT

1.  S. is a child of the veteran whose September 1979 
marriage was void as she was legally incapacitated due to 
mental impairment.

2.  That marriage has since been terminated by divorce.


CONCLUSION OF LAW

The criteria for reinstatement of death benefits eligibility 
for S. as a helpless child based upon termination of marital 
relationship are met.  38 U.S.C.A. § 103(e) (West 2002); 
38 C.F.R. §§ 3.55, 3.57 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died in 1977.  S. is his daughter.  She was born 
in February 1960.  The evidence reflects that she is impaired 
due to mental retardation and associated psychiatric 
problems.  At age 9, her IQ was 56, and at age 15, it was 48.  
A note associated with mental testing conducted in July 1975 
indicates that there were marked deficiencies in all 
processes of her intellect.  Her mental age at age 15 years 
and 4 months was described as being that of a child 6 years 
and 3 months old.  The RO had determined previously that she 
was entitled to death pension for the period of time between 
the veteran's death and her 18th birthday, as his child.  For 
2 periods of time before S. got married in September 1979, 
the RO had decided she was entitled to dependents educational 
assistance death benefits.  She had two children, but they 
were cared for by someone else as she was felt to be 
incapable of taking care of them.  

S. and her husband got divorced in October 1999.  
Reinstatement of benefits eligibility for her is now sought.  
In May 2003, the RO denied a death pension claim received on 
her behalf, stating that since she got married in September 
1979, she is no longer entitled to VA benefits.  The Board 
finds, however, that under the facts and law there is a basis 
to reinstate death benefits eligibility for S.  

The law and VA regulations permit reinstatement of benefits 
eligibility if S.'s marriage was void.  
38 C.F.R. § 3.55(b)(1)(i).  S. is mentally retarded.  Under 
Puerto Rico law, legal capacity and consent of each party are 
prerequisites for a valid marriage.  P.R. St. T 31 § 232 
(1976).  The preponderance of the evidence indicates that S. 
was legally incapacitated and not able to consent to marry at 
the time she was married in September 1979 because of her 
extremely limited intelligence.  Therefore, under Puerto Rico 
law, her marriage was invalid.  That marriage has since been 
terminated by a divorce, in October 1999.  Since the marriage 
was invalid, it was void, and so the criteria for 
reinstatement of benefits eligibility based on terminated 
marital relationships are met.  The provisions of 
38 C.F.R. § 3.55(b)(1)(i) (2005) state that marriage of a 
child shall not bar the furnishing of benefits to or on 
account of such child, if the marriage was void.  

Even though S. is now much older than 18, S. is still 
considered to be a child because, before reaching her 18th 
birthday, she became permanently incapable of self-support.  
38 C.F.R. § 3.57(a)(ii) (2005).  In essence, she is the child 
of the veteran, and her marriage cannot bar the furnishing of 
benefits because the marriage was void and has been 
terminated.  In light of the above, the benefits sought on 
appeal are granted.  


ORDER

Reinstatement of death benefits eligibility for S. based upon 
terminated marital relationship is granted.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


